     Case 1:19-cv-00387-AJT-MSN Document 5 Filed 04/24/19 Page 1 of 1 PageID# 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-387

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

        This summons for (name of individual and title, if any) Bradley Gray was received by me on (date) Arp 4, 2019.

                I personally served the summons on the individual at (place)                             on (date)
                                         ; or
         X      I left the summons at the individual's residence or usual place of abode with (name) Fatima Gray , a person of
                suitable age and discretion who resides there, on (date) Sat, Apr 06 2019 , and mailed a copy to the individual's
                last known address; or
                I served the summons on (name of individual)                              , who is designated by law to accept
                service of process on behalf of (name of organization)                            on (date)
                                        ; or
                I returned the summons unexecuted because:                             ; or

                Other:                             ; or

        My fees are                                 for travel and $                       for services, for a total of $


        I declare under penalty of perjury that this information is true.



Date: 4/9/2019



                                                                                         Server's signature
                                                                   Brandy Thomas, Process Server
                                                                                      Printed name and title
                                                                                 CLASSIC LEGAL
                                                                                SUPPORT,
                                                                           477 PAIIK 11174:Nt .rf,' SO r
                                                                                  2:e" PLOOl?
                                                                          NEW von t:. /VEW venr K

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Apr 4, 2019, 3:43 pm EDT at 21022 ROAMING SHORES TER, ASHBURN, VA 20147-3204
Spoke to wife who stated that the defendant is out of town and will not be back until next week sometime.

2) Successful Attempt: Apr 6, 2019, 7:42 am EDT at 21022 ROAMING SHORES TER, ASHBURN, VA 20147-3204
received by Fatima Gray . Age: 40; Ethnicity: Middle Eastern; Gender: Female; Weight: 160; Height: 5'6"; Hair: Black; Eyes:
Brown; Relationship: Wife;
